

EXECUTION COPY




FIRST AMENDMENT TO THE CREDIT AGREEMENT
THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”) dated as of June
22, 2012 is by and among Black Hills Corporation, a South Dakota corporation
(“Borrower”), The Bank of Nova Scotia, in its capacity as agent for the Banks
under the Credit Agreement described below (in such capacity, the
“Administrative Agent”), and as a Bank, and each of the other Banks.
WITNESSETH THAT:
WHEREAS, the Borrower, Administrative Agent and the Banks have entered into that
certain Credit Agreement dated as of June 24, 2011 (as the same has been and
hereafter may be further amended, modified or restated from time to time, the
“Credit Agreement”); and
WHEREAS, the Borrower desires to amend certain terms of the Credit Agreement, as
set forth below; and
WHEREAS, the Administrative Agent and each of the Banks are willing, subject to
the terms hereof, to so amend the Credit Agreement.
NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.    Definitions. All capitalized terms used but not otherwise defined
in this Amendment shall have the meaning ascribed to them in the Credit
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date (as defined below) upon the satisfaction of each of the
conditions precedent set forth in Section 4 below, the Credit Agreement is
hereby amended as follows:
2.1    the term “Applicable Margin” appearing in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and the following language is hereby
substituted therefor:
“Applicable Margin” means, at any time (i) with respect to Base Rate Loans, a
rate of interest equal to one-tenth of one percent (0.10%) per annum, and (ii)
with respect to Eurodollar Loans, a rate of interest equal to one and one-tenth
percent (1.10%) per annum.
2.2    the term “Termination Date” appearing in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and the following language is hereby
substituted therefor:
“Termination Date” means June 24, 2013.













60983510_344607_00001



--------------------------------------------------------------------------------



2.3    the text of Section 7.16 of the Credit Agreement is hereby deleted in its
entirety and is hereby replaced with the phrase “Reserved.”


2.4    Schedule 2.1 to the Credit Agreement is hereby deleted in its entirety
and the following is hereby substituted therefor:




Bank
Commitment Amount
Pro Rata Share
The Bank of Nova Scotia
$25,000,000.00
16.66666667%
Scotiabank (Ireland) Limited
$25,000,000.00
16.66666667%
CoBank, ACB
$50,000,000.00
33.33333333%
U.S. Bank National Association
$50,000,000.00
33.33333333%
TOTALS
$150,000,000.00
100%





Section 3.    Ratification. The Borrower hereby ratifies, acknowledges, affirms
and reconfirms its rights, interests and obligations under each Credit Document,
as amended hereby, and agrees to perform each of its obligations thereunder as
and when required. By executing this Amendment, the Borrower hereby further
ratifies, acknowledges, affirms and reconfirms that each Credit Document, as
amended hereby, constitutes a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, and that
each such Credit Document, as amended hereby, is in full force and effect.


Section 4.    Conditions. This Amendment shall be effective as of June 25, 2012
(the “Amendment Effective Date”) subject to the following conditions precedent:


4.1    The Borrower, the Administrative Agent and each Bank shall have executed
and delivered this Amendment, and the Borrower shall have executed and/or
delivered such other documents and instruments as Administrative Agent may
reasonably require to effectuate the terms of this Amendment including, without
limitation, a certificate from the Secretary of the Borrower in form and
substance satisfactory to the Administrative Agent.


4.2    Each Bank shall have received from the Borrower payment of all fees
payable to such Bank pursuant to any fee letter or otherwise in connection with
this Amendment.


4.3    The representations and warranties set forth in Section 5 of this
Amendment shall be true and correct.


4.4    All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to the Administrative Agent and its
legal counsel.

2

--------------------------------------------------------------------------------







Section 5.    Representations and Warranties. To induce the Administrative Agent
and the Banks to enter into this Amendment, the Borrower represents and warrants
to the Administrative Agent and the Banks that (i) the execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of the Borrower and that this Amendment has been
duly executed and delivered by the Borrower and this Amendment and the Credit
Agreement, as amended hereby, constitutes valid and binding obligations of the
Borrower enforceable in accordance with its terms, (ii) no Default or Event of
Default (after giving effect to this Amendment) has occurred and is continuing
under the Credit Agreement or would result from the execution and delivery of
this Amendment, and (iii) each of the representations and warranties set forth
in Section 5 of the Credit Agreement, as amended hereby, is true and correct in
all material respects as of the date hereof, except that if any such
representation or warranty (x) relates solely to an earlier date, it need only
remain true in all material respects as of such date, or (y) is already
qualified by materiality, it shall be true and correct in all respects.


Section 6.    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


Section 7.    References. Any reference to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.
 
Section 8.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. This Amendment may also be
executed by facsimile or electronic means and each facsimile or electronic
signature hereto shall be deemed for all purposes to be an original signatory
page.


Section 9.    Costs. The Borrower agrees to pay on demand all reasonable costs
and expenses incurred by the Administrative Agent (including fees and expenses
of counsel) incurred in connection with the negotiation and preparation of this
Amendment.


Section 10.    Governing Law. The validity and interpretation of this Amendment
and the terms and conditions set forth herein, shall be construed and determined
in accordance with the internal laws of the State of New York.


Section 11.    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. BORROWER HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT, THE OTHER CREDIT DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  BORROWER IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  BORROWER HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY

3

--------------------------------------------------------------------------------





LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.


Section 12.    Miscellaneous. This Amendment shall be deemed to be a Credit
Document.








- Remainder of page left blank; signature pages follow -









4

--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.






BLACK HILLS CORPORATION, a
South Dakota corporation


By:    _/s/ Brian Iverson____________
Name:    Brian G. Iverson
Title:    Vice President - Treasurer





First Amendment



--------------------------------------------------------------------------------







In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.




THE BANK OF NOVA SCOTIA, as a
Bank and as Administrative Agent




By:    __/s/ Thane Rattew_____________
Name:    Thane Rattew
Title:    Managing Director
 

First Amendment



--------------------------------------------------------------------------------











In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.




U.S. BANK NATIONAL
ASSOCIATION, as a Bank




By:    _/s/ Michael T. Sagges_ ________
Name:    Michael T. Sagges
Title:    Vice President



First Amendment



--------------------------------------------------------------------------------







In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.




COBANK, ACB, as a Bank




By:    _/s/_John H. Kemper ___________
Name:    John H. Kemper
Title:    Vice President





First Amendment



--------------------------------------------------------------------------------











In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.




SCOTIABANK (IRELAND) LIMITED,
as a Bank






By:    _/s/ David Muldoon___________
Name:    David Muldoon
Title:    Managing Director







































First Amendment

